       Case 5:20-cv-00155-TES-CHW Document 53 Filed 05/10/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION


EDWIN ESTANGLEY GARCIA,

         Plaintiff,
                                                               CIVIL ACTION NO.
v.                                                            5:20-cv-00155-TES-CHW

Doctor OSEGBUE OBASI, et al.,

         Defendants.

                ORDER ADOPTING REPORT AND RECOMMENDATION



         In his Report and Recommendation [Doc. 50], the United States Magistrate Judge

 recommends that the Court deny Defendants’ Motion to Dismiss [44] on the basis that

 there is no cause to dismiss for abuse of judicial process. [Doc. 50, p. 3]. No objections

 have been filed to the magistrate judge’s Report and Recommendation 1; therefore, the

 Court reviews his findings for clear error. 28 U.S.C. § 636(b)(1)(A).

         Finding no clear error, the Court ADOPTS the Report and Recommendation

 [Doc. 50] and MAKES IT THE ORDER OF THE COURT. Accordingly, the Court

 DENIES Defendants’ Motion to Dismiss [Doc. 44].

         SO ORDERED, this 10th day of May, 2021.

                                                 S/ Tilman E. Self, III
                                                 TILMAN E. SELF, III, JUDGE
                                                 UNITED STATES DISTRICT COURT

 1Plaintiff filed a document whereby he states that he “does not have any objection the (R&R) (Doc.50).”
 [Doc. 52, p.1].
Case 5:20-cv-00155-TES-CHW Document 53 Filed 05/10/21 Page 2 of 2




                                2
